DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 01/04/22.  Accordingly, claims 1-20 are currently pending.
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
-Regarding independent claim 1, none of prior art of record teaches or suggests a circuit for clock and data recovery, as claimed.  Chen et al teaches the claimed circuit, except failing to teach that in the charge pump of the circuit, the first current source is configured to generate a first driving current and the second current source is configured to generate a second driving current that is higher than or lower than the first driving current in amplitude, as claimed.  In Chen et al, the first current source is configured to generate a first driving current and the second current source is configured to generate a second driving current that is equal in amplitude to the first driving current but different in direction from the first driving current.  It would not have been obvious for one skilled in the art to implement Chen et al, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 20, none of prior art of record teaches or suggests a method for operating a circuit for clock and data recovery, as claimed.  Chen et al teaches the claimed method, except failing to teach that in the method, the first current source is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PHUONG PHU/
Primary Examiner
Art Unit 2632